UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                  x
SHIMON FELBERBAUM,                :   Civil Action No.:
                                  :
                      Plaintiff,  :
      vs.                         :
                                  :   COMPLAINT FOR VIOLATIONS OF THE
EQUIFAX INFORMATION SERVICES,     :   FAIR CREDIT REPORTING ACT
LLC, EXPERIAN INFORMATION         :
SOLUTIONS, INC., AMERICAN EXPRESS :   DEMAND FOR JURY TRIAL
CO. and BANK OF AMERICA, N.A.,    :
                      Defendants. :
                                  :
                                  :
                                  x
       Plaintiff Shimon Felberbaum (“Plaintiff”) brings this action on an individual basis for

damages under the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”), seeking

statutory and other damages against defendants named herein, and alleges based upon the personal

knowledge of Plaintiff, the investigation of counsel and upon information and belief, as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiff suffered harm as a result of false and inaccurate information published by

defendants Equifax Information Services, LLC (“Equifax”) and Experian Information Solutions,

Inc., consumer reporting agencies (“CRAs”) as defined under 15 U.S.C. § 1681a(f) (collectively,

“CRA Defendants”).

       2.      Through the publication of consumer background reports, as that term is defined

by 15 U.S.C. § 1681a(d), CRA Defendants have been reporting inaccurate information about

Plaintiff’s consumer background to numerous credit companies and persons, both known and

unknown – including the improper reporting of Plaintiff’s account balances and past due amounts

with respect to accounts issued by defendants American Express Co. (“Amex”) and Bank of

America, N.A. (“BANA”) (collectively, “Furnisher Defendants”).

       3.      Despite receiving letters from Plaintiff, or notice thereof, disputing the account

balances and improper past due amounts, both CRA Defendants and Furnisher Defendants

(collectively, “Defendants”) willfully, intentionally, recklessly and/or negligently continued to

report such inaccurate information and failed to, at a minimum, mark the accounts as disputed.

       4.      Egregiously, CRA Defendants failed to delete the inaccurate information

notwithstanding the fact that Plaintiff disputed the materially misleading inaccuracies in writing

via CRA Defendants’ established mechanisms and procedures to dispute consumer credit

information.




                                               -1-
       5.      Upon receipt of Plaintiff’s disputes, CRA Defendants were legally required to: (i)

conduct a reasonable investigation or re-investigation into all the circumstances surrounding the

dispute; and (ii) when and if appropriate, remove any inaccurate information following the

performance of the reasonable investigation. At a minimum, CRA Defendants were required to

mark the status of the tradelines/accounts as disputed on the consumer’s background reports, but

many failed to do so.

       6.      Furnisher Defendants received notice from CRA Defendants that Plaintiff disputed

the inaccuracies alleged herein on Plaintiff’s consumer background reports. Furnisher Defendants

failed to conduct a reasonable investigation with respect to the disputed information within 30 to

45 days and failed to mark some of the accounts as disputed.

       7.      Defendants willfully, intentionally, recklessly and negligently failed to do any of

the above actions in violation of the FCRA, § 1681 et seq. of Title 15 of the United States Code,

including § 1681e(b), which obligated CRA Defendants to instate and follow reasonable

procedures and policies to ensure maximum possible accuracy in consumer background reports.

Further, CRA Defendants willfully, intentionally, recklessly and negligently violated 15 U.S.C. §

1681i, which required them to perform a reasonable investigation to remove the inaccurate

information after receiving Plaintiff’s dispute letters. After receiving notice of Plaintiff’s disputes

from CRA Defendants, Furnisher Defendants failed to conduct a reasonable investigation with

respect to the disputed information in violation of 15 U.S.C. § 1681s-2(b) and many failed to mark

some of the accounts as disputed.

       8.      Plaintiff brings this action in order to recover, inter alia, statutory damages, pre-

judgment and post-judgment interest, and reasonable attorneys’ fees and expenses for injuries

suffered as a result of Defendants’ misconduct. Defendants’ erroneous reporting of inaccurate




                                                 -2-
information in Plaintiff’s consumer background reports continues to affect Plaintiff’s

creditworthiness and credit score. As a result of Defendants’ misconduct, Plaintiff has suffered a

decreased credit score, the loss of ability to purchase and benefit from credit, and the mental and

emotional pain, anguish, humiliation and embarrassment of erroneous credit reports.

                                 JURISDICTION AND VENUE

        9.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and

pursuant to 15 U.S.C. § 1681p, which states that “[a]n action to enforce any liability created under

this title may be brought in any appropriate United States district court, without regard to the

amount in controversy…”

        10.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES
Plaintiff

        11.    Plaintiff Joseph Niyazov is a resident of Brooklyn, NY and qualifies as a

“consumer” as that term is defined under 15 U.S.C. § 1681a(c). Plaintiff is an individual (and not

an entity).

Defendants

        12.    Defendant Equifax Information Services, LLC is a consumer reporting agency that

regularly conducts business in this judicial district. Defendant Equifax has a principal place of

business located at 1550 Peachtree Street, NW, Atlanta, GA 30309, is registered to do business in

the State of New York, and may be served with process upon The Corporation Service Company,

its registered agent for service of process at 80 State Street, Albany, NY, 12207. Defendant

Equifax Information Services, LLC is a subsidiary of Equifax, Inc. Defendant qualifies as a

“consumer reporting agency” under 15 U.S.C. § 1681a(f) as it disburses consumer background

reports by contractual agreement for remuneration to third parties.



                                               -3-
       13.      Defendant Experian Information Solutions, Inc. is a consumer reporting agency that

regularly conducts business in this judicial district. Defendant Experian has a principal place of

business located at 475 Anton Boulevard, Costa Mesa, CA 92626, is registered to do business in

the State of New York, and may be served with process upon CT Corporation, its registered agent

for service of process at 111 8th Avenue, New York, NY, 10011. Defendant qualifies as a

“consumer reporting agency” under 15 U.S.C. § 1681a(f) as it disburses consumer background

reports by contractual agreement for remuneration to third parties.

       14.      Defendant American Express Company is a publicly traded, globally integrated

payments company that provides customers and businesses around the world with access to

financial products and services, including charge and credit card products. Amex has its principal

place of business located in this judicial district at 200 Vesey Street, New York, NY 10285.

Defendant Amex qualifies as a “furnisher” of credit information as that term is used in 15 U.S.C.

§ 1681s-2(b).

       15.      Defendant Bank of America, N.A. is a subsidiary of Bank of America Corp., one

of the world’s largest financial institutions with its investment banking division located in New

York, New York – serving individual consumers, small and middle market businesses, institutional

investors, large corporations, and governments, with a full range of banking, investing, asset

management, and other financial and risk management products and services. BANA offers

products to consumers and small businesses across the United States, including credit and debit

cards. In addition to earning net interest spread revenue on its lending activities, BANA generates

interchange revenue from credit and debit card transactions, late fees, cash advance fees, annual

credit card fees, mortgage banking fee income, and other miscellaneous fees. Defendant BANA




                                               -4-
qualifies as a “furnisher” of credit information as that term is used in 15 U.S.C. § 1681s-2(b) and

has a principal place of business located at 100 N. Tryon Street, Charlotte, NC 28255.

                                SUBSTANTIVE ALLEGATIONS
The FCRA

       16.     As described below, Congress enacted § 1681 et seq. of Title 15 of the United States

Code, which § 1681(a) states as follows:

                “The banking system is dependent upon fair and accurate credit
               reporting. Inaccurate credit reports directly impair the efficiency
               of the banking system, and unfair credit reporting methods
               undermine the public confidence which is essential to the continued
               functioning of the banking system.
               (2) An elaborate mechanism has been developed for investigating
               and evaluating the credit worthiness, credit standing, credit capacity,
               character, and general reputation of consumers.
               (3) Consumer reporting agencies have assumed a vital role in
               assembling and evaluating consumer credit and other information
               on consumers.
               (4) There is a need to insure that consumer reporting agencies
               exercise their grave responsibilities with fairness, impartiality, and
               a respect for the consumer’s right to privacy.
       (Emphasis added).

       17.     The FCRA mandates CRAs to adhere to the following twin duties: (i) to assure

maximum possible accuracy of information when preparing consumer reports and to set up

reasonable policies procedures to maintain compliance with this minimum reporting standard; and

(ii) to reinvestigate the facts and circumstances surrounding a dispute by consumers and to

appropriately and timely correct any inaccuracies, including by quickly notifying the furnisher and

any other parties in the distribution chain of the disputed inaccuracies.

       18.     CRA Defendants compile, maintain and report information concerning Plaintiff’s

creditworthiness, credit-standing, credit capacity, character and general reputation. That

information is then made available for use by third parties in credit transactions involving


                                                -5-
consumers. Plaintiff and consumers have a legally protected interest in CRA Defendants fulfilling

their respective duties under the FCRA, so that the information reported and maintained by

Defendants is done fairly, to support maximum levels of confidentiality, accuracy and relevancy.

       19.     Furnishers, after receiving notice of a consumer’s dispute from a CRA that

information was inaccurate are required to conduct a reasonable investigation with respect to the

disputed information. When and if appropriate, furnishers are obligated to remove any inaccurate

information following the performance of the reasonable investigation. At a minimum, furnishers

and CRAs are required to mark the status of the tradeline/account as disputed on the consumer’s

background reports.

Amex

       20.     CRA Defendants issued consumer background reports concerning Plaintiff that

included inaccurate information as to the account balance and past due amount in connection with

an Amex card account. Specifically, although the account was charged off, CRA Defendants and

Amex reported an amount past due that was less than the balance that was charged off.

       21.     These    errors   materially   and    adversely   affected   Plaintiff’s   perceived

creditworthiness in numerous ways. They created the misleading impression that Plaintiff’s Amex

account was still open, and that any recent delinquencies were more recent. In addition, this

reporting caused lenders to believe that Plaintiff was currently delinquent, even though the account

was already closed.

       22.     On November 17, 2019, Plaintiff sent a letter to CRA Defendants disputing the

accuracy of the reporting of the Amex account.

       23.     It is reasonable to infer that CRA Defendants notified Defendant Amex about

Plaintiff’s disputes, as required by federal statute. Nevertheless, Amex failed to conduct a

reasonable investigation with respect to the balance and amount past due regarding the Amex


                                               -6-
account on Plaintiff’s consumer background reports. Had Amex conducted an investigation, it

would have determined that the amount past due should have mirrored the outstanding balance at

the time the account was charged off.

BANA

        24.     Equifax issued background reports concerning Plaintiff containing inaccurate

information regarding the balance on Plaintiff’s BANA account.

        25.     On November 17, 2019, Plaintiff sent a letter to Equifax disputing the accuracy of

the reporting of the BANA account. It is reasonable to infer that Equifax notified BANA about

Plaintiff’s dispute, as required by federal statute.

        26.     Despite such notice, Equifax and BANA failed to mark the disputed account as

disputed.

Plaintiff suffered harm from CRA Defendants’ willful, intentional, reckless and/or
negligent misconduct

        27.     CRA Defendants have been reporting inaccurate information about Plaintiff’s

consumer background to numerous credit companies and persons, both known and unknown,

through the publication of consumer background reports.

        28.     The inaccurate information includes the nature of at least one of Plaintiff’s

tradelines/accounts as well as personal identifying information, including Plaintiff’s accounts with

Amex and BANA.

        29.     This inaccurate information negatively reflects upon Plaintiff, Plaintiff’s credit

repayment history, Plaintiff’s financial responsibility as a consumer and Plaintiff’s overall credit

worthiness. After noticing the inaccuracies reported by CRA Defendants, Plaintiff disputed the

inaccuracies in writing via CRA Defendants’ established mechanisms and procedures to dispute

consumer credit information. Despite being placed on notice of the inaccuracies, CRA Defendants


                                                  -7-
have sent Plaintiff correspondence indicating their intent to continue reporting the inaccurate

information and the inaccurate information continues to be published in Plaintiff’s consumer

background reports.

       30.     Upon information and belief, CRA Defendants contacted Furnisher Defendants and

notified them of the dispute. As part of any reasonable or even rudimentary investigation or re-

investigation, CRA Defendants should have sent all the relevant evidence/facts to Furnisher

Defendants and further contacted other third parties that would have been able to corroborate the

facts averred in Plaintiff’s dispute. CRA Defendants should have also requested information from

these companies, including credit applications and other relevant documents and things, and/or

contacted Plaintiff to follow up with additional information requests. CRA Defendants willfully,

intentionally, recklessly and negligently failed to take any of these steps subsequent to Plaintiff’s

disputes, failed to perform any reasonable investigation and ultimately failed to remove the

inaccurate information.

CRA Defendants failed to maintain adequate policies and procedures

       31.     CRA Defendants systematically violated the FCRA by failing to adhere to and

maintain reasonable procedures to assure the maximum possible accuracy of information in the

consumer background reports they publish.

       32.     Upon receipt of Plaintiff’s disputes, CRA Defendants were legally required to: (i)

conduct a reasonable investigation or re-investigation into all the circumstances surrounding the

dispute; and (ii) when and if appropriate, remove any inaccurate information following the

performance of the reasonable investigation. At a minimum, CRA Defendants were required to

mark the status of the tradelines/accounts as disputed on the consumer’s background reports, but

many of them failed to do so.




                                                -8-
       33.      CRA Defendants failed to take any of these steps in violation of the FCRA, and

Plaintiff is entitled to damages. Plaintiff has suffered actual damages through harm to Plaintiff’s

consumer background reputation and overall credit score, by missing credit opportunities, and by

being denied the ability to procure additional credit.

                                       CAUSES OF ACTION
                                           COUNT I

    Against CRA Defendants for Violations of the FCRA, 15 U.S.C. §§ 1681e and 1681i

       34.      Plaintiff incorporates by reference the preceding allegations as though fully set

forth herein.

       35.      The relevant subparts for FCRA claims under 15 U.S.C. § 1681e is 15 U.S.C. §

1681e(b). More specifically, 15 U.S.C. § 1681e(b) requires that:

                Whenever a consumer reporting agency prepares a consumer report
                it shall follow reasonable procedures to assure maximum possible
                accuracy of the information concerning the individual about whom
                the report relates.
       36.      Under 15 U.S.C. § 1681i, inter alia:

                (a)    Reinvestigations of Disputed Information
                (1)    Reinvestigation Required
                In general. …if the completeness or accuracy of any item of
                information contained in a consumer’s file at a consumer reporting
                agency is disputed by the consumer and the consumer notifies the
                agency directly, or indirectly through a reseller, of such dispute, the
                agency shall, free of charge, conduct a reasonable reinvestigation
                to determine whether the disputed information is inaccurate and
                record the current status of the disputed information, or delete the
                item from the file in accordance with paragraph (5), before the end
                of the 30-day period beginning on the date on which the agency
                receives the notice of the dispute from the consumer or reseller.
                (2) Prompt Notice of Dispute to Furnisher of Information
                (A) In general. Before the expiration of the 5-business-day period
                beginning on the date on which a consumer reporting agency
                receives notice of a dispute from any consumer or a reseller in
                accordance with paragraph (1), the agency shall provide


                                                 -9-
                notification of the dispute to any person who provided any item of
                information in dispute, at the address and in the manner
                established with the person. The notice shall include all relevant
                information regarding the dispute that the agency has received from
                the consumer or reseller.
       (Emphasis added).

       37.      In violation of §§ 1681e(b) and 1681(i), CRA Defendants failed to follow

reasonable procedures to ensure maximum possible accuracy of the information attributable to

Plaintiff, by reporting inaccurate information in Plaintiff’s consumer background reports. Plaintiff

disputed the inaccurate information and still CRA Defendants willfully, intentionally, recklessly

and negligently failed to perform a reasonable investigation to remove the inaccurate information.

       38.      Further, Equifax failed to mark Plaintiff’s BANA account as disputed.

       39.      In violation of §§ 1681n and 1681o, CRA Defendants’ conduct was a direct and

proximate cause of Plaintiff’s injury and is, therefore liable to Plaintiff for their negligent and

willful failures to follow reasonable policies and procedures. As a result of CRA Defendants’

violations of 15 U.S.C. §§ 1681e(b) and 1681i, Plaintiff suffered statutory and actual damages as

described herein and is entitled to recover actual damages and punitive damages, pursuant to 15

U.S.C. §§ 1681n and 1681o.

                                            COUNT II

     Against Furnisher Defendants for Violations of the FCRA, 15 U.S.C. §§ 1681s-2(b)

       40.      Plaintiff incorporates by reference the preceding allegations as though fully set

forth herein.

       41.      Under 15 U.S.C. § 1681s-2(b), inter alia:

                After receiving notice pursuant to 15 U.S.C. § 1681i(a)(2) of a
                dispute with regard to the completeness or accuracy of any
                information provided by a person to a consumer reporting agency,
                the person shall –
       (A) conduct an investigation with respect to disputed information;


                                               - 10 -
       (B) review all relevant information provided by the consumer reporting agency
           pursuant to § 1681i(a)(2) of this title;

       (C) report the results of the investigation to the consumer reporting agency; [and]

       (D) if the investigation finds that the information is incomplete or inaccurate, report
           those results to all other consumer reporting agencies to which the person
           furnished the information…

(Emphasis added).
       42.     Furnisher Defendants failed to conduct a timely and reasonable investigation of

Plaintiff’s dispute after receiving notice from CRA Defendants concerning Plaintiff’s disputes.

Furnisher Defendants have further willfully, intentionally, recklessly and/or negligently continued

to report such inaccurate information to CRA Defendants.

       43.     Further, BANA, Santander, and TD Bank failed to mark Plaintiff’s accounts as

disputed, despite Plaintiff having disputed such accounts.

       44.     Instead of removing the inaccurate information, Furnisher Defendants improperly

claimed that the inaccurate information is verified and verified the inaccurate information to CRA

Defendants in response to Plaintiff’s disputes.

       45.     Furnisher Defendants’ conduct was a direct and proximate cause in causing the

damages suffered by Plaintiff. As a result of Furnisher Defendants’ misconduct complained about

herein, Plaintiff has suffered actual damages in the form of lost credit opportunities, harm to credit

reputation and credit score and emotional distress.

       46.     As a result of Furnisher Defendants’ misconduct, Plaintiff is entitled to statutory,

actual and punitive damages pursuant to 15 U.S.C. §§ 1681n and 1681o.

                                      PRAYER FOR RELIEF
       WHEREFORE, Plaintiff demands a judgment:




                                                  - 11 -
       A.     awarding Plaintiff statutory money damages, actual damages and punitive

damages, including pre-judgment and post-judgment interest;

       B.     awarding attorneys’ fees and costs, and other relief; and

       C.     awarding such other relief as to this Court may seem just and proper.

                                            JURY DEMAND
       Plaintiff demands a trial by jury.


DATED: June 19, 2020                           COHEN & MIZRAHI LLP
                                               EDWARD Y. KROUB


                                                               /s/ Edward Y. Kroub
                                                              EDWARD Y. KROUB

                                               DANIEL C. COHEN
                                               EDWARD Y. KROUB
                                               300 Cadman Plaza West, 12th Floor
                                               Brooklyn, NY 11201
                                               Telephone: 929/575-4175
                                               929/575-4195 (fax)
                                               dan@cml.legal
                                               edward@cml.legal

                                               Attorneys for Plaintiff




                                                - 12 -
